Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what the “in particular” language is requiring.  The examiner suggests language such as “a porous trabecular structure.”   In lines 9 and 10, the “made from a single piece” limitation appears to suggest that the dental screw is machined from a single piece, however, the written description indicates that the screw is made in an additive manufacturing process (paragraph [0022]) which involves making the screw from many very small particles and not “a single piece.”  It is unclear what applicant is claiming.
In claim 4, it is unclear what the “in particular” language is requiring.  The examiner suggests language such as “a porous trabecular structure.”  
In claim 7, line 4, the “preferably” limitation is not understood.  Is the “octagonal” limitation a required element of the claim?
In claim 9, line 1, the “basically” limitation is not nderstood.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djemai et al (US 2019/0290402).
Djemai et al disclose a dental screw 1-3 having having terminal, cervical and central portion.  The central portion is a porous trabecular structure.  The three portions are formed as one piece (see paragraph [0092]).  In regard  to claim 2, note paragraph [0097].   In regard to claims 4-6, note the threads in Figure 1-3.   In regard to claim 8, note paragraph [0075].

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wernle et al (US 2021/0153982).
Wernle et al disclose a dental screw having a terminal portion 36, a cervical portion 32 and a central portion 34 formed as a single monolithic piece in an additive manufacturing process (note paragraph [0013]).  In regard to claims 4-6, note the threads in Figure 2.  In regard to claim 7 note 18, 19 in Figure 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712